RESOLUCIÓN
I
El 29 de diciembre de 1999, mediante un per curiam, suspendimos inmediatamente de la abogacía al Ledo. Nelson Escalona Colón hasta tanto dispusiéramos de otro modo, por haber desatendido nuestras órdenes. Fue notifi-cado el 12 de enero de 2000.
El 18 de enero de 2000, Escalona Colón presentó una moción para solicitarnos que dejáramos sin efecto dicha sentencia. Expuso, en síntesis, que su desatención a nues-tras órdenes se debió a que estaba en trámites de transigir un pleito de cobro de dinero con el quejoso Sr. Rafael Ro-dríguez Rodríguez. Nos pide vehementemente excusas y solicita una nueva oportunidad.
Por su parte, el Procurador General solicita que se en-miende la sentencia para que exponga que el licenciado Escalona Colón tiene el deber de notificar a sus clientes de su actual inhabilidad de seguir representándolos; les de-vuelva cualesquiera honorarios recibidos por trabajos no realizados, e informe oportunamente de su suspensión a los distintos foros judiciales y administrativos del país.
Subsiguientemente, el 1ro de febrero, Escalona Colón nos sometió una nueva moción, en la cual expuso las me-didas adoptadas y haber transigido con el quejoso en la reclamación. Acompañó una comparecencia del quejoso Ro-*203dríguez Rodríguez, dando por satisfecha su reclamación contra Escalona Colón y solicitando el archivo de la queja.
HH HH
Acogemos como una reconsideración el pedido de Esca-lona Colón. Aún así, no procede dejar sin efecto nuestra sentencia, pues no nos ha planteado excusas meritorias justificativas de su desatención a nuestras órdenes.
Sin embargo, en vista de haber demostrado interés en afrontar ahora diligentemente esta queja y, a tales efectos transigida la reclamación que movió al quejoso Rodríguez Rodríguez a presentarla, limitaremos su suspensión para que sea efectiva desde su notificación el 12 de enero hasta el 13 de febrero de 2000. Académico el pedido del Procura-dor General.

Notifíquese por escrito, vía telefónica y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García no intervino.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo